On the return of a writ of habeas corpus it appeared that the relator had been sentenced to prison for an indeterminate term, the maximum time limit of which was April 18, 1935. He was paroled April 28, 1928. In August, 1932, his parole was revoked as of March, 1932. He was not apprehended until December, 1936, after the maximum time limit of his sentence had passed, and under a warrant other than the one issued in connection with his delinquency for which his parole was revoked in August, 1932. The writ was dismissed at Special Term and the prisoner remanded. Order affirmed. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.